               Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 1 of 30




 1
                                                                HON. RONALD B. LEIGHTON
 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                    WESTERN DISTRICT OF WASHINGTON
 9                                            AT TACOMA

10   JEFFREY REICHERT, individually and on
     behalf of all others similarly situated,        NO. 3:17-cv-05848-RBL
11
                                      Plaintiff,     PLAINTIFF’S RECONSIDERATION/
12
                                                     HEARING BRIEF RE: COURT’S
13
               v.                                    INQUIRY CONCERNING
                                                     (1) VARIATIONS IN STATE LAWS
14   KEEFE COMMISSARY NETWORK, L.L.C.
                                                     AND (2) JOINDER OF
     d/b/a ACCESS CORRECTIONS; RAPID
                                                     GOVERNMENTAL ENTITIES
15   INVESTMENTS, INC., d/b/a RAPID
     FINANCIAL SOLUTIONS, d/b/a ACCESS               Noted for Consideration: May 22, 2019
16
     FREEDOM; and CACHE VALLEY BANK,                 Hearing: May 28, 2019, 1:30 p.m.
17
                                      Defendants.
18

19

20

21

22

23

24

25

26



     PLAINTIFF’S RECONSIDERATION/HEARING BRIEF RE:                   SIRIANNI YOUTZ
     COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS AND      SPOONEMORE HAMBURGER PLLC
                                                                   701 FIFTH AVENUE, SUITE 2560
     (2) JOINDER OF GOVERNMENTAL ENTITIES
                                                                     SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                TEL. (206) 223-0303 FAX (206) 223-0246
               Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 2 of 30




 1
                                            I.   INTRODUCTION
 2
               In its May 8, 2019 Order on class certification, the Court identified the following
 3
     two topics to be addressed at a hearing scheduled for May 28, 2019:
 4
               1.        Whether the law of different states regarding contract formation and
 5
     duress is sufficiently consistent to allow certification of the national class, and
 6
               2.        Whether joinder of absent government entities is necessary under Rule 19
 7   to ensure that the Court can accord complete relief and avoid imposing inconsistent
 8   obligations. ECF No. 87.
 9             Plaintiff’s counsel will be prepared to address both questions at argument, but
10   offers this memorandum/motion for reconsideration to provide written answers in
11   advance:
12             (1) The law to be applied to the proposed national class is consistent across
                   all states due to (a) federal conflict pre-emption by the Electronic Funds
13
                   Transfer Act (EFTA) and (b) consistent state law with respect to
14                 contract formation; and
               (2) Joinder of government entities is unnecessary since plaintiff does not
15
                   (and likely cannot) seek injunctive relief on behalf of the proposed
16                 Rule 23(b)(3) classes.

17                                       II. LAW AND ARGUMENT

18   A.        The EFTA Pre-Empts State Law Concerning When a Release Card is
               “Accepted” and an Enforceable Contract Formed.
19
               The Court called for oral argument on “whether state law is sufficiently consistent
20
     for the Court to address the issue of contract formation for the national class.” ECF No.
21
     87, p. 15. While plaintiff directly answers this question below, see pages 7-11, there is a
22
     predicate question that should be addressed: As to the national class, does state law
23
     even apply to the question of whether a contract for a release card is formed? The answer
24
     – which eliminates any need for a state-by-state analysis – is “no.” Under the EFTA, a
25
     contract for a release card can only be formed by an affirmative “request or application
26



     PLAINTIFF’S RECONSIDERATION/HEARING BRIEF RE:                         SIRIANNI YOUTZ
     COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS AND            SPOONEMORE HAMBURGER PLLC
                                                                        701 FIFTH AVENUE, SUITE 2560
     (2) JOINDER OF GOVERNMENTAL ENTITIES - 1
                                                                          SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                     TEL. (206) 223-0303 FAX (206) 223-0246
               Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 3 of 30




 1
     from the consumer” before the card is issued. 15 U.S.C. § 1693i(b)(4). Any state case
 2
     law, statute or rule that provides otherwise directly conflicts with this federal statute and
 3
     is therefore preempted.
 4
               In the context of class certification, the national class should be certified so that
 5   this dispositive threshold legal question can be adjudicated. Here, common questions
 6   not only exist, but predominate:
 7
               Rule 23(b)(3) focuses on the relationship between the common and
 8             individual issues. “When common questions present a significant aspect of
               the case and they can be resolved for all members of the class in a single
 9             adjudication, there is clear justification for handling the dispute on a
10
               representative rather than on an individual basis.”
     Hanlon v. Chrysler Corp., 150 F.3d 1011, 1022 (quoting 7A Wright & Miller, FEDERAL
11
     PRACTICE & PROCEDURE, § 1778 (2d ed. 1986). In what follows, Reichert offers a preview
12
     of the preemption argument that will adjudicate the question of whether a contract was
13
     formed for every putative class member who was issued an activated card in violation
14
     of the EFTA. The national class should be certified to adjudicate this and other common
15
     issues.
16

17
               1.        Standards Pertaining to Conflict Preemption.

18             Congress has the power to preempt state law under the Supremacy Clause.

19   ART. VI, CL. 2. It may do “so either expressly – through clear statutory language – or

20   implicitly.” Whistler Invs., Inc. v. Depository Trust & Clearing Corp., 539 F.3d 1159, 1164

21
     (9th Cir. 2008). There are two types of implied preemption: conflict preemption (which

22
     applies here) and field preemption. Id.

23
               Under conflict preemption the question is whether federal law conflicts with state

24
     law. 1 A conflict can occur when (1) it may be impossible for party to comply with both

25

          1
          State law subject to preemption includes not only state statutory and regulatory law, but common
26
     law as well. Harris by & Through Harris v. Ford Motor Co., 110 F.3d 1410, 1415 (9th Cir. 1997).

     PLAINTIFF’S RECONSIDERATION/HEARING BRIEF RE:                             SIRIANNI YOUTZ
     COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS AND                SPOONEMORE HAMBURGER PLLC
                                                                            701 FIFTH AVENUE, SUITE 2560
     (2) JOINDER OF GOVERNMENTAL ENTITIES - 2
                                                                              SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                         TEL. (206) 223-0303 FAX (206) 223-0246
               Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 4 of 30




 1
     federal and state law, or (2) the state law may pose an obstacle to accomplishment of
 2
     Congress’s objectives as reflected in the federal statute. Oneok, Inc. Learject, Inc., __ U.S.
 3
     __, 135 S. Ct. 1591, 1594 (2015). See also Carrington v. City of Tacoma, 276 F. Supp. 2d 1035,
 4
     1045 (W.D. Wash. 2017) (“’[C]onflict preemption’ … occurs … ‘where the state law
 5   stands as an obstacle to the accomplishment or the full purposes and objectives of
 6   Congress.’”) (citing Calif. ex rel. Lockyer v. Dynergy, Inc., 375 F.3d 831, 849 (9th Cir. 2004)
 7   quoting Silkwood v. Kerr-McGee Corp., 464 U.S. 238, 248 (1984)).
 8             Whether state law “poses an obstacle to federal objectives” is determined by
 9   “examining the federal statute as a whole and identifying its purpose and intended
10   effects.” Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 373 (2000) (“What is a
11   sufficient obstacle is a matter of judgment, to be informed by examining the federal
12   statute as a whole and identifying its purpose and intended effects”). While courts
13   generally begin with a presumption that no preemption exists, there is no such
14   presumption in electronic funds transfers given Congress’ long history of legislation in
15   the field. Bank of Am. v. City & County of S.F., 309 F.3d 551, 558 (9th Cir. 2002) (in case
16   concerning ATM fees and electronic funds transfers there is no presumption against
17   preemption because Congress has long “legislated in the field of banking.”).
18             The EFTA recognizes that preemption applies when state law interferes with

19   protections afforded by the Act. See 15 USCS § 1693q (state laws “that are inconsistent

20   with the provisions of this title” are subject to conflict preemption “to the extent of the

21   inconsistency” if they provide less protection to the consumer).

22             2.        Under the EFTA, Congress Specifically Required that a
                         Consumer Affirmatively Request Activation of a Card for a Legal
23
                         Contract to be Formed.
24
               The EFTA is a consumer protection statute. 15 U.S.C. § 1693(b) (“The primary
25
     objective of this subchapter, however, is the provision of individual consumer rights.”).
26



     PLAINTIFF’S RECONSIDERATION/HEARING BRIEF RE:                         SIRIANNI YOUTZ
     COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS AND            SPOONEMORE HAMBURGER PLLC
                                                                        701 FIFTH AVENUE, SUITE 2560
     (2) JOINDER OF GOVERNMENTAL ENTITIES - 3
                                                                          SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                     TEL. (206) 223-0303 FAX (206) 223-0246
               Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 5 of 30




 1
     To fulfill this purpose, it strictly regulates the issuance of electronic funds transfer cards. 2
 2
     Under the EFTA, an unsolicited card is permitted only if all of the following conditions
 3
     are met:
 4
               (1) such card, code, or other means of access is not validated;
 5
               (2) such distribution is accompanied by a complete disclosure, in
 6                 accordance with section 1693c of this title, of the consumer’s rights and
                   liabilities which will apply if such card, code, or other means of access
 7
                   is validated;
 8
               (3) such distribution is accompanied by a clear explanation, accordance
 9                 with regulation of the Bureau, that such card, code, or other means of
                   access is not validated and how the consumer may dispose of such code,
10
                   card, or other means of access if validation is not desired; and
11
               (4) such card, code, or other means of access is validated only in response
12                 to a request or application from the consumer, upon verification of the
                   consumer’s identity.
13
     15 U.S.C. § 1693i(b) (emphasis added). See also 12 C.F.R. § 1005.5(b) (same); 12 C.F.R.
14
     § 1005.2(a)(1) (“’Access device’ means a card…”); Humphrey v. Stored Value Cards, 2019
15
     U.S. Dist. LEXIS 3361, at *5 (N.D. Ohio, Jan. 8, 2019) (“This provision [15 U.S.C. § 1963i]
16
     stops the issuance of unsolicited but activated debit cards.”).
17
               This statutory and regulatory scheme therefore protects consumers by mandating
18
     that before a card is validated the consumer must receive a complete disclosure of the
19
     rights and liabilities that “will apply if such card … is validated.” 3 Congress’ use of the
20

21
          2The EFTA has separate provisions that apply to solicited and unsolicited cards. If a consumer
22   affirmatively seeks a card, then a company may issue a card “in response to a request or application
     therefore” or “as a renewal of, or in substitution for, an accepted card.” 15 U.S.C. § 1693i(a). Class members
23   did not apply for a card to receive their money back. It was predetermined that they would be issued
     release cards. They all involuntarily received an activated card upon release.
24
          3“Validation” occurs when the card “may be used to initiate an electronic fund transfer.” 15 U.S.C.
25   § 1693i(c). In other words, a validated card is one that is already activated. There is no dispute that all of
     the cards issued to putative class members were already validated. See ECF No. 37-1 (ATTENTION! This
26   card has already been activated.”); ECF No. 37-2 (“Using Your Card. Your Card is active right now and
     can immediately be used to access available funds that have been ‘loaded’ to the Card.”).

     PLAINTIFF’S RECONSIDERATION/HEARING BRIEF RE:                                   SIRIANNI YOUTZ
     COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS AND                      SPOONEMORE HAMBURGER PLLC
                                                                                  701 FIFTH AVENUE, SUITE 2560
     (2) JOINDER OF GOVERNMENTAL ENTITIES - 4
                                                                                    SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                               TEL. (206) 223-0303 FAX (206) 223-0246
               Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 6 of 30




 1
     phrase “will apply if” is significant. Explicit in this language is the directive that the
 2
     terms and conditions “will” only apply to the consumer “if” the card is subsequently
 3
     validated. To fulfill the statutory goal of protecting consumers, this makes perfect sense:
 4
     Congress codified the principle that a consumer cannot be deemed to have accepted any
 5   of the terms and conditions of an unsolicited card unless the requirements of the statute
 6   have been met.
 7             Congress also regulates the precise form of assent necessary to make the terms
 8   and conditions binding on the consumer. Pursuant to Section 4, assent to the issuance
 9   of the card (and its corresponding terms and conditions) can only occur “in response to
10   a request or application from the consumer.” 15 U.S.C. § 1693i(b)(4) (emphasis added). 4
11   No other form of assent is recognized by statute. 15 U.S.C. § 1693i(a), (b). As a result, a
12   consumer cannot be said to have “assented” to a contract for a card by simply taking it
13   upon release, or subsequently using the card. Congress mandated that there was only
14   one way that an unsolicited card would be valid under federal law: a consumer must
15   make an affirmative “request or application” for activation. 15 U.S.C. § 1693i(b)(4).
16   Here, of course, the cards were validated before they were even provided to the releasee.
17   See ECF No. 37-1; 37-2. No “request” or “application” preceded validation of any of the
18   cards at issue in this litigation. 5

19             In light of these specific statutory provisions, any state statute, regulation or case

20   law that would deem a contract for a card to be formed between a consumer and

21

22        4The consumer must also be provided the terms and conditions before the card is validated so that
     the consumer can decide whether to accept those terms. 15 U.S.C. § 1693i(b)(2).
23
          5Whether the class member did, or did not, receive a copy of the terms and conditions along with the
24   activated card is irrelevant under the statute. The terms and conditions can only become effective if
     (1) they are disclosed before the card is validated, (2) the releasee had a genuine choice for how to receive
25   payment of his or her funds, and then only if (3) the consumer subsequently, and affirmatively, requests
     that the card be validated. Here, where releasees had no choice but to accept the card, the terms and
26   conditions are ineffective, even if provided with the release card. To conclude otherwise would gut the
     specific protections intended by Congress.

     PLAINTIFF’S RECONSIDERATION/HEARING BRIEF RE:                                  SIRIANNI YOUTZ
     COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS AND                     SPOONEMORE HAMBURGER PLLC
                                                                                  701 FIFTH AVENUE, SUITE 2560
     (2) JOINDER OF GOVERNMENTAL ENTITIES - 5
                                                                                    SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                               TEL. (206) 223-0303 FAX (206) 223-0246
               Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 7 of 30




 1
     company with less stringent requirements would directly thwart the plain language, and
 2
     consumer protection purpose, of the statute. To permit states to override the statute by
 3
     providing less protection for the consumer with respect to contract formation for a valid
 4
     card is a type of perverse “reverse preemption” that falls under the Supremacy Clause.
 5   This is a textbook case of conflict preemption. Bank of Am., 309 F.3d at 559.
 6             Finally, in the context of class certification, the conflict preemption issue is a
 7   common question that can be answered in one proceeding with respect to all class
 8   members. If EFTA preempts state contract law concerning the formation of a contract
 9   for a card covered by the EFTA, then variations in state law regarding contract formation,
10   if any, are irrelevant. Federal law would control the formation issue. The national class
11   should be certified for the adjudication of this question.
12
     B.        There is No Variation Among the States with Respect to the Common Law
               Contract Requirement of Mutual Assent.
13
               Even if preemption did not apply here – and it does – there is no barrier to
14
     certification of a national class because states are unified in analyzing how contracts are
15
     formed. In its May 8, 2018 Order, the Court cited Lozano v. AT&T Wireless Services, Inc.,
16
     504 F.3d 718 (9th Cir. 2007), as prompting its concern that Defendants’ arbitration
17
     defense might require a state-by-state conscionability analysis that would overwhelm
18
     the common questions of law and fact. ECF 87, at 14. 6 The gateway issue here, however,
19
     is whether the potential class members entered into any contract at all, not whether the
20
     arbitration clause would be deemed unconscionable under the law of each states. Lee v.
21
     Intelius Inc., 737 F.3d 1254, 1259 (9th Cir. 2013) (conclusion that plaintiff did not enter
22

23

24

25
          6The Court also expressed a concern that the issue of contract formation might also affect the unjust
26   enrichment claim. That claim, however, has only been asserted by the state class. Only Washington law
     applies to that claim, and a fifty-state analysis is not necessary with respect to unjust enrichment.

     PLAINTIFF’S RECONSIDERATION/HEARING BRIEF RE:                                SIRIANNI YOUTZ
     COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS AND                   SPOONEMORE HAMBURGER PLLC
                                                                                701 FIFTH AVENUE, SUITE 2560
     (2) JOINDER OF GOVERNMENTAL ENTITIES - 6
                                                                                  SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                             TEL. (206) 223-0303 FAX (206) 223-0246
               Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 8 of 30




 1
     contract for service also “necessarily entails a holding” that he did not enter into a
 2
     contract to arbitrate).
 3
               As this Court previously recognized, “[i]n order for a promise or set of promises
 4
     to be legally enforceable, there must be mutual assent and consideration.” ECF No. 53,
 5   p. 3 (citing RESTATEMENT (SECOND) OF CONTRACTS, § 1 and § 3 (1981)) (emphasis added).
 6   The Court ultimately held that the Defendants’ motion to compel arbitration failed due
 7   to the lack of mutual assent: “All contracts, including those to arbitrate disputes, must
 8   have mutual assent, and Defendants’ ‘contract’ to arbitrate is unenforceable and
 9   unconscionable under Washington law.” Id., p. 4.
10             This reasoning applies equally to whether a contract was formed between each
11   potential class member and Defendants. The Court recognized, with respect to Mr.
12   Reichert, that because he had no choice but to accept the card to get his money back,
13   nothing indicated that he had either (1) assented to the “contract” or (2) expressed that
14   intention to Defendants in any way. Neither his receipt or use of the card manifested
15   assent. After he was handed the card his only “choices,” like those of all class members,
16   were (1) to use the card in an attempt to get (some of) his money back or (2) do nothing
17   and have his money drained to nothing with weekly fees. 7 Neither is an expression of
18   assent.

19             In that same Order, the Court recognized that there was “a fork in the road”

20   between “valid contracts (not actionable) and no contract (actionable).” ECF No. 53, p. 5.

21   With the class definition now revised to include only individuals who were “not offered

22   an alternative method for the return of their money” there is only one lane. By definition,

23

24
          7As the Court recognized in the Order on Class Certification, “inmates are … charged ‘weekly
25   maintenance fees,’” the first of which is “incurred 36 or 72 hours after the care is issued.” ECF No. 87, p. 3.
     Doing nothing is not an option if the individual wants any of their money returned. In this circumstance,
26   “use” of the card – by seeking money in an ATM, online or at a bank – is not an objective manifestation of
     assent to a contract.

     PLAINTIFF’S RECONSIDERATION/HEARING BRIEF RE:                                   SIRIANNI YOUTZ
     COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS AND                      SPOONEMORE HAMBURGER PLLC
                                                                                   701 FIFTH AVENUE, SUITE 2560
     (2) JOINDER OF GOVERNMENTAL ENTITIES - 7
                                                                                     SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                                TEL. (206) 223-0303 FAX (206) 223-0246
               Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 9 of 30




 1
     if individuals do not have any choice but to accept the card, then there is no
 2
     manifestation of mutual assent necessary for contract formation. ECF No. 53, p. 5; Regan
 3
     v. Stored Value Cards, Inc., 85 F. Supp. 3d 1357, 1364 (N.D. Ga. 2015) (Denying motion to
 4
     arbitrate where plaintiff was given a release card but was not given an option to receive
 5   money upon release from jail by cash or check: “Georgia law requires the assent of both
 6   parties to form a contract….”); Brown v. Stored Value Cards, Inc., 2016 U.S. Dist. LEXIS
 7   23026 (D. Or., February 25, 2016) (Denying motion to arbitrate where plaintiff’s only
 8   option to get her money returned to her was by accepting a release card: “Under Oregon
 9   law, to form a contract, there must be a ‘meeting of the minds of the parties, a standard
10   that is measured by the objective manifestations of intent by both parties to bind
11   themselves to an agreement.”)
12             The requirement of mutual assent is not unique to Washington, Georgia, or
13   Oregon. Mutual assent is a universal requirement that underpins the very meaning of a
14   “contract” in western jurisprudence.       “As every first-year law student knows, ‘an
15   agreement or mutual asset is of course essential to a valid contract.’” Mitchell v. Wells
16   Fargo Bank, 280 F. Supp. 3d 1261, 1280 (10th Cir. 2017) (quoting Jacks v. CMH Homes, Inc.,
17   856 F.3d 1301, 1304 (10th Cir. 2017), quoting Lucy v. Zehmer, 84 S.E.2d 516, 522 (Va. 1954)).
18             Mutual assent, in turn, is determined by an objective standard, or whether a

19   reasonable person would interpret “manifestations of assent” as acceptance of the terms

20   and conditions. Schnabel v. Trilegiant Corp, 697 F. 3d 110,119 (2d Cir. 2012) (determination

21   of whether California or Connecticut law applies was unnecessary, because under both,

22   mutual assent is determined under an objective standard applied to the outward

23   manifestations or expressions of the parties); Pine Hills Health & Rehab, LLC v. Matthews,

24   431 S.W. 3d 910, 915 (Ark. 2014) (in employing an objective test for determining mutual

25   asset, court looks at “objective indicators of agreement and not subjective opinions”).

26



     PLAINTIFF’S RECONSIDERATION/HEARING BRIEF RE:                       SIRIANNI YOUTZ
     COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS AND          SPOONEMORE HAMBURGER PLLC
                                                                       701 FIFTH AVENUE, SUITE 2560
     (2) JOINDER OF GOVERNMENTAL ENTITIES - 8
                                                                         SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                    TEL. (206) 223-0303 FAX (206) 223-0246
              Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 10 of 30




 1
     Thus, the Court may determine, under an objective standard, whether class members
 2
     have assented to the cards.
 3
               State law is sufficiently consistent – if not identical – for the Court to address the
 4
     issue of contract formation for the national class here. The Court is correct that “in light
 5   of the amended class definition, it seems unlikely that arbitration agreements could be
 6   formed under the law of any state.” ECF No. 87, p. 14. Under the objective standard for
 7   assent, common questions predominate for every potential class member:
 8                  •    Each was released from confinement;
 9                  •    There was no choice to receive funds by cash or check;

10                  •    The cards were pre-loaded and activated before receipt by the inmate; and
                    •    There was no meaningful alternative to obtain their funds other than to use
11
                         the card. 8
12
               The fact that some inmates may have received a Cardholder Agreement with the
13
     pre-activated card does not change any of the above facts. Under these circumstances,
14
     releasees cannot “mutually assent” to the fine print on the Cardholder Agreement.
15
               An inmate’s subjective understanding of the terms of the Cardholder Agreement
16
     is irrelevant. The issue is whether it was objectively reasonable that an inmate, under
17
     these circumstances, assented to Defendants’ terms. That is a question that is common
18
     to all potential class members and predominates over any unique expectation of an
19
     inmate.
20

21

22

23
          8Had some released inmates “put on their spectacles and read the fine-print” of the Cardholder
24   Agreement (see ECF No. 87 at 16) and then called within the limited number of hours Defendants
     unilaterally provided to retrieve the funds before fees were incurred, they would have had to provide the
25   card number and pin, hence “using” the card. Under Defendants’ theory, such “use” would have
     committed them to the terms of the Agreement. Indeed, according to Defendants, accepting the activated
26   card upon release alone is enough to bind the consumer. ECF No. 37-1 (Back of release card says “[b]y
     accepting and or using this card, you agree to the Account Agreement.”) (emphasis added).

     PLAINTIFF’S RECONSIDERATION/HEARING BRIEF RE:                               SIRIANNI YOUTZ
     COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS AND                  SPOONEMORE HAMBURGER PLLC
                                                                               701 FIFTH AVENUE, SUITE 2560
     (2) JOINDER OF GOVERNMENTAL ENTITIES - 9
                                                                                 SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                            TEL. (206) 223-0303 FAX (206) 223-0246
              Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 11 of 30




 1
               Given that a contract, by its very nature, requires mutual assent, it is not
 2
     surprising that every state recognizes that a contract cannot exist without mutual assent.
 3
     The analysis that this Court already conducted in this case in rejecting Defendants’
 4
     motion to compel arbitration with respect to Reichert, see ECF No. 53, would be the same
 5   under the law of any state. A review of the “mutual assent” requirement for all states,
 6   many in the context of arbitration, is attached hereto as Appendix A. State-by-state
 7   variations on this fundamental question are negligible and pose no problems in
 8   manageability. 9 Hanlon, 150 F.3d at 1022 (certification proper where state laws were only
 9   “local variants of a generally homogenous collection” of similar approaches:
10   “idiosyncratic differences” are not “sufficiently substantive to predominate over the
11   shared claims.”).
12
     C.        Joinder of Governmental Entities is Not Necessary Because the Classes
               Presently Sought to be Certified are Not Seeking Injunctive Relief.
13
               The Court expressed a concern that it “may be unable to fashion adequate
14
     injunctive relief” in the absence of Kitsap County and other government entities from
15
     this case. ECF No. 87, p. 24 (“It is also possible that an injunction would impose
16
     inconsistent obligations on Defendants, who would be ordered to reform their practices
17
     while still contractually bound to provide the same services to government clients.”).
18
     This concern is easily addressed. The present motion for class certification, brought
19
     under the “damage class” provisions of Fed. R. Civ. Pro. 23(b)(3), does not seek
20
     injunctive relief. ECF No. 69, p. 6; ECF No. 85, p. 15; Frank v. United Airlines, Inc., 216
21
     F.3d 845, 849 (9th Cir. 2000) (contrasting “injunction” class action under (b)(2) with
22

23

24
          9Plaintiff has met its burden in demonstrating the lack of relevant distinction between the states on
25   mutual assent. If Defendants can identify any state with materially different law, there is no reason a
     subclass cannot be formed to manage those differences. Petersen v. Costco Wholesale Co., 312 F.R.D. 565
26   (C.D. Cal. 2016) (where there were material variations among nine states as to strict liability standards,
     court certified nine single-state subclasses).

     PLAINTIFF’S RECONSIDERATION/HEARING BRIEF RE:                                SIRIANNI YOUTZ
     COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS AND                   SPOONEMORE HAMBURGER PLLC
                                                                                701 FIFTH AVENUE, SUITE 2560
     (2) JOINDER OF GOVERNMENTAL ENTITIES - 10
                                                                                  SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                             TEL. (206) 223-0303 FAX (206) 223-0246
              Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 12 of 30




 1
     “damages” class action under (b)(3)). For the national class, plaintiff seeks the remedies
 2
     provided under the EFTA, 15 U.S.C. § 1693m. These include actual damages under
 3
     § 1693m(1), statutory damages under § 1693m(2), and fees and costs as permitted under
 4
     § 1693m(3). These are all retrospective damage remedies that do not implicate injunctive
 5   relief. The state class also seeks certification for a damages claim. Although Reichert
 6   alleges causes of action, such as the Consumer Protection Act, that could give rise to
 7   injunctive relief, it is unlikely that he would have standing to assert prospective relief
 8   because he has no intention of ever being arrested and having his money seized again.
 9   Plaintiff only seeks certification of damage classes under Rule 23(b)(3) for the purpose of
10   seeking retrospective relief for both classes. If, at some future point in this litigation, the
11   Court permitted the addition of a class representative with a live claim for prospective
12   relief, then the issues related to joinder under Rule 19 would need to be addressed. At
13   this stage, however, joinder to effect comprehensive injunctive relief is not at issue.
14
                                         III. CONCLUSION
15             The national class should be certified because the EFTA requires affirmative
16   assent, by a request or application, before a contract for a card can be formed. Any state
17   law that would permit assent with less protections is preempted.                      Even absent
18   preemption, under the law of every state, every contract requires mutual assent to its
19   terms and conditions. There is no such mutual assent here.
20

21

22

23

24

25

26



     PLAINTIFF’S RECONSIDERATION/HEARING BRIEF RE:                         SIRIANNI YOUTZ
     COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS AND            SPOONEMORE HAMBURGER PLLC
                                                                        701 FIFTH AVENUE, SUITE 2560
     (2) JOINDER OF GOVERNMENTAL ENTITIES - 11
                                                                          SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                     TEL. (206) 223-0303 FAX (206) 223-0246
              Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 13 of 30




 1
               DATED: May 22, 2019.
 2
                                           By: s/ Chris R. Youtz
 3                                         By: s/ Richard E. Spoonemore
                                           By: s/ Eleanor Hamburger
 4

 5                                         Chris R. Youtz, WSBA #7786
                                           Richard E. Spoonemore, WSBA #21833
 6                                         Eleanor Hamburger, WSBA #26478
                                           SIRIANNI YOUTZ
 7
                                           SPOONEMORE HAMBURGER PLLC
 8                                         701 Fifth Avenue, Suite 2560
                                           Seattle, WA 98104-7054
 9                                         Telephone: (206) 223-0303
                                           Email: chris@sylaw.com
10
                                                   rick@sylaw.com
11                                                 ele@sylaw.com
                                           Attorneys for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     PLAINTIFF’S RECONSIDERATION/HEARING BRIEF RE:                 SIRIANNI YOUTZ
     COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS AND    SPOONEMORE HAMBURGER PLLC
                                                                 701 FIFTH AVENUE, SUITE 2560
     (2) JOINDER OF GOVERNMENTAL ENTITIES - 12
                                                                   SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                              TEL. (206) 223-0303 FAX (206) 223-0246
              Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 14 of 30




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on May 22, 2019, I caused the foregoing to be electronically
     filed with the Clerk of the Court using the CM/ECF system, which will send notification
 3   of such filing to the following:
 4        •    Sylvia Karen Bamberger
               kbamberger@bpmlaw.com, carkins@bpmlaw.com, lbrown@bpmlaw.com
 5
          •    Eleanor Hamburger
 6             ehamburger@sylaw.com, matt@sylaw.com, stacy@sylaw.com, theresa@sylaw.com
          •    Emily J Harris
 7
               eharris@corrcronin.com, sdamon@corrcronin.com, reception@corrcronin.com
 8        •    Suzanne L Jones
               sjones@hinshawlaw.com, mharo@hinshawlaw.com
 9
          •    Eric A Lindberg
10             elindberg@corrcronin.com, cnelson@corrcronin.com

11
          •    Daniel Marshall
               dmarshall@hrdc-law.org, kmoses@humanrightsdefensecenter.org,
12             tlivingston@humanrightsdefensecenter.org
          •    Masimba Mutamba
13
               mmutamba@hrdc-law.org, kmoses@hrdc-law.org
14        •    Sabarish Neelakanta
               sneelakanta@hrdc-law.org
15
          •    Russell S Ponessa
16             rponessa@hinshawlaw.com

17
          •    Richard E Spoonemore
               rspoonemore@sylaw.com, matt@sylaw.com, rspoonemore@hotmail.com,
18             theresa@sylaw.com, stacy@sylaw.com
          •    George F Verschelden
19
               george.verschelden@stinson.com, linda.stephen@stinson.com
20        •    Chris Robert Youtz
               chris@sylaw.com, matt@sylaw.com, theresa@sylaw.com, stacy@sylaw.com
21

22             DATED: May 22, 2019, at Seattle, Washington.

23                                                /s/ Richard E. Spoonemore
                                                 Richard E. Spoonemore, WSBA #21833
24

25

26



     PLAINTIFF’S RECONSIDERATION/HEARING BRIEF RE:                       SIRIANNI YOUTZ
     COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS AND          SPOONEMORE HAMBURGER PLLC
                                                                       701 FIFTH AVENUE, SUITE 2560
     (2) JOINDER OF GOVERNMENTAL ENTITIES - 13
                                                                         SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                    TEL. (206) 223-0303 FAX (206) 223-0246
             Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 15 of 30




 1                                             Appendix A
 2
             State                       Authority                   Holding (citations omitted)
 3
      Alabama                 I.C.E. Consts. Inc. v. Martin &     There was no agreement to
 4                            Cobey Constr. Co., 58 So.3d 723     arbitrate because there was no
                              (Ala. 2010).                        contract – a contract requires
 5
                                                                  objective manifestations of
 6                                                                mutual assent which did not
                                                                  exist.
 7
                                                                  Page 725: “In Alabama, one of
 8
                                                                  the requisite elements of a valid
 9                                                                contract is mutual assent to the
                                                                  essential terms of the contract.”
10
      Alaska                  Duffus v. IndyMac Mortg. Servs.,    Mutual assent is necessary for
11
                              2014 Alas. LEXIS *15 (Alaska ,      every contract, arbitration
12                            February 19, 2014).                 agreements require traditional
                                                                  contract elements under Alaska
13
                                                                  Stat. § 09.43.010(a).
14
                                                                  Page *9: “Mutual assent is an
15                                                                essential element of contract
                                                                  formation.”
16
      Arizona                 Johnson v. Earnhardt’s Gilbert      Mutual assent is necessary for
17                            Dodge, 132 P.3d 825 (Ariz. 2006).   every contract, arbitration
                                                                  agreements require traditional
18                                                                contract elements under Arizona
19
                                                                  Stat. § 12-3006(A).

20                                                                Page 828: “A contract is ‘a
                                                                  bargain in which there is a
21
                                                                  manifestation of mutual assent to
22                                                                the exchange and
                                                                  consideration….’ Mutual assent
23                                                                is ascertained from ‘objective
24
                                                                  evidence, not [from] the hidden
                                                                  intent of the parties.’”
25

26
                                                                                SIRIANNI YOUTZ
     APPENDIX A – PLAINTIFF’S RECONSIDERATION/HEARING
                                                                          SPOONEMORE HAMBURGER PLLC
     BRIEF RE: COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS                 701 FIFTH AVENUE, SUITE 2560
     AND (2) JOINDER OF GOVERNMENTAL ENTITIES – 1                               SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                          TEL. (206) 223-0303 FAX (206) 223-0246
             Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 16 of 30




      Arkansas                Pine Hills Health & Rehab., LLC v.    There was no agreement to
 1
                              Matthews, 431 S.W.3d 910 (Ark.        arbitrate because there was no
 2                            2014).                                contract – a contract requires
                                                                    objective manifestation of
 3                                                                  mutual assent which did not
 4
                                                                    exist.

 5                                                                  Page 915: “Both parties must
                                                                    manifest assent to the particular
 6
                                                                    terms of a contract. This court
 7                                                                  employs an objective test for
                                                                    determining mutual assent, by
 8                                                                  which we mean objective
 9
                                                                    indicators of agreement and not
                                                                    subjective opinions.”
10    California              Esparza v. Sand & Sea, Inc., 2 Cal.   There was no agreement to
                              App. 5th 781 (2016).                  arbitrate because there was no
11
                                                                    contract – a contract requires
12                                                                  mutual assent, which must be
                                                                    outward and shown objectively.
13

14
                                                                    Page 787: “’An essential element
                                                                    of any contract is the consent of
15                                                                  the parties, or mutual assent.’
                                                                    Further, the consent of the
16
                                                                    parties to a contract must be
17                                                                  communicated by each party to
                                                                    the other. Mutual assent is
18                                                                  determined under an objective
                                                                    standard applied to the outward
19
                                                                    manifestation or expressions of
20                                                                  the parties….”
      Colorado                Industrial Prods. Int’l v. Emo        Mutual assent is necessary for
21
                              Trans, Inc., 962 P.2d 983 (Co.        every contract, arbitration
22                            App. 1997).                           agreements require traditional
                                                                    contract elements under C.R.S.
23                                                                  13-22-206.
24
                                                                    Page 988: “An enforceable
25                                                                  contract requires mutual assent
                                                                    to an exchange, between
26
                                                                                  SIRIANNI YOUTZ
     APPENDIX A – PLAINTIFF’S RECONSIDERATION/HEARING
                                                                            SPOONEMORE HAMBURGER PLLC
     BRIEF RE: COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS                   701 FIFTH AVENUE, SUITE 2560
     AND (2) JOINDER OF GOVERNMENTAL ENTITIES – 2                                 SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                            TEL. (206) 223-0303 FAX (206) 223-0246
             Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 17 of 30




                                                                   competent parties, with regard to
 1
                                                                   a certain subject matter, for legal
 2                                                                 consideration.”
      Connecticut            A. Dubreuil & Sons, Inc. v. Lisbon,   There was no agreement to
 3
                             577 A.2d 709 (Ct. 1990).              arbitrate because of a lack of
 4                                                                 mutual assent.

 5                                                                 Page 712: “’Arbitration is a
                                                                   creature of contract.’ The issue
 6
                                                                   of whether the parties to a
 7                                                                 contract have agreed to
                                                                   arbitration is controlled by their
 8                                                                 intention.”
 9    Delaware                Eagle Force Holdings, LLC v.         An objective manifestation of
                              Campbell, 187 A.3d 1209 (Del.        mutual assent is necessary for all
10                            2018).                               contracts.
11
                                                                   Page 1212: “One of the first
12                                                                 things first-year law students
                                                                   learn in their basic contracts
13                                                                 course is that, in general, ‘the
14
                                                                   formation of a contract requires a
                                                                   bargain in which there is a
15                                                                 manifestation of mutual assent to
                                                                   the exchange and a
16
                                                                   consideration.’ In other words,
17                                                                 there must be a ‘meeting of the
                                                                   minds’ that there is a contract
18                                                                 supported by consideration.”
19
      Florida                 All-South Subcontractors, Inc. v.    There was no agreement to
                              Amerigas Propane, Inc., 206 So.3d    arbitrate because of a lack of
20                            77 (Fla. App. 2016).                 mutual assent.
21
                                                                   Page 81: “[M]utual assent is
22                                                                 condition precedent to the
                                                                   formation of a contract and that
23                                                                 absent mutual assent, neither the
24
                                                                   contract nor any of its individual
                                                                   provisions comes into existence.”
25

26
                                                                                 SIRIANNI YOUTZ
     APPENDIX A – PLAINTIFF’S RECONSIDERATION/HEARING
                                                                           SPOONEMORE HAMBURGER PLLC
     BRIEF RE: COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS                  701 FIFTH AVENUE, SUITE 2560
     AND (2) JOINDER OF GOVERNMENTAL ENTITIES – 3                                SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                           TEL. (206) 223-0303 FAX (206) 223-0246
             Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 18 of 30




      Georgia                 TranSouth Fin. Corp. v. Rooks, 604    There was no agreement to
 1
                              S.E.2d 562 (Ga. App. 2004).           arbitrate because there was no
 2                                                                  mutual assent to the contract.

 3                                                                  Page 564: “One seeking to
 4
                                                                    enforce a contract must bear the
                                                                    burden of proof as to all the
 5                                                                  essential elements of the
                                                                    contract, including the assent to
 6
                                                                    the contractual terms.”
 7    Hawaii                  Siopes v. Kaiser Found. Health        There was no agreement to
                              Plan, Inc., 312 P.3d 869 (Haw.        arbitrate because there was no
 8                            2013).                                contract – a contract requires
 9
                                                                    mutual assent, which must be
                                                                    outward and shown objectively.
10
                                                                    Page 447: “’[T]here must be a
11
                                                                    mutual assent or meeting of the
12                                                                  minds on all essential elements
                                                                    or terms to create a binding
13                                                                  contract.’ ‘The existence of
14
                                                                    mutual assent or intent to accept
                                                                    is determined by an objective
15                                                                  standard….’”
      Idaho                   Bremer, LLC v. East Greenacres        All contracts require mutual
16
                              Irrigation Dist., 316 P.3d 652 (Id.   assent, the lack of mutual assent
17                            2013).                                is fatal to contract formation.

18                                                                  Page 657: “A contract requires
19
                                                                    mutual assent. This requires ‘[a]
                                                                    distinct understanding common
20                                                                  to both parties’ to exist.’
                                                                    Therefore, mutual assent or a
21
                                                                    ‘meeting of the minds’ must
22                                                                  occur on every material term in
                                                                    the contract.”
23    Illinois                Fries v. United Mine Workers, 333     Mutual assent must be
24
                              N.E.2d 600 (Ill. App. 1975).          manifested before a contract can
                                                                    be deemed formed.
25

26
                                                                                  SIRIANNI YOUTZ
     APPENDIX A – PLAINTIFF’S RECONSIDERATION/HEARING
                                                                            SPOONEMORE HAMBURGER PLLC
     BRIEF RE: COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS                   701 FIFTH AVENUE, SUITE 2560
     AND (2) JOINDER OF GOVERNMENTAL ENTITIES – 4                                 SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                            TEL. (206) 223-0303 FAX (206) 223-0246
             Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 19 of 30




                                                                    Page 604: “An accepted rule of
 1
                                                                    the law of contracts is that ‘the
 2                                                                  formation of a contract requires a
                                                                    bargain in which there is a
 3                                                                  manifestation of mutual assent to
 4
                                                                    the exchange and a
                                                                    consideration.”
 5    Indiana                 Martin Rispens & Son v. Hall          Contract terms and limitations
                              Farms, 621 N.E.2d 1078 (Ind.          do not apply unless there was
 6
                              1993).                                mutual assent to the terms of the
 7                                                                  agreement at formation.

 8                                                                  Page 1987: “Contract formation
 9
                                                                    requires mutual assent on all
                                                                    essential contract terms. Without
10                                                                  mutual assent, the limitations
                                                                    become ineffective as a matter of
11
                                                                    law.”
12    Iowa                    Gen. Conf. of the Evangelical         General contract law applies to
                              Methodist Church v. Faith             validity of arbitration
13                            Evangelical Methodist Church, 809     agreements, all contracts must
14
                              N.W.2d 117 (Iowa App. 2011).          contain mutual consent to be
                                                                    valid.
15
                                                                    Page 122: “Our courts turn to
16
                                                                    general principles of contract law
17                                                                  in determining the validity of an
                                                                    arbitration agreement…‘All
18                                                                  contracts must contain mutual
19
                                                                    assent….’”
      Kansas                  Sidwell Oil & Gas. Co. v. Loyd, 630   Mutual assent is required for
20                            P.2d 1107 (Kan. 1981).                contract formation, the lack of
                                                                    evidence of such assent dooms
21
                                                                    contract formation.
22
                                                                    Page 84: “’To constitute a
23                                                                  meeting of the minds there must
24
                                                                    be a fair understanding between
                                                                    the parties which normally
25                                                                  accompanies mutual consent and
                                                                    the evidence must show with
26
                                                                                  SIRIANNI YOUTZ
     APPENDIX A – PLAINTIFF’S RECONSIDERATION/HEARING
                                                                            SPOONEMORE HAMBURGER PLLC
     BRIEF RE: COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS                   701 FIFTH AVENUE, SUITE 2560
     AND (2) JOINDER OF GOVERNMENTAL ENTITIES – 5                                 SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                            TEL. (206) 223-0303 FAX (206) 223-0246
             Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 20 of 30




                                                                  reasonable definiteness that the
 1
                                                                  minds of the parties met upon
 2                                                                the same matter and agreed
                                                                  upon the terms of the contract.’”
 3
      Kentucky                Oakwood Mobile Homes v. Sprowls,    There was no agreement to
 4                            82 S.W.3d 193 (Ky. 2002).           arbitrate because there was no
                                                                  mutual assent to the contract.
 5
                                                                  Page 195: “…[A]rbitration
 6
                                                                  agreements are a matter of
 7                                                                contract…. [N]one of the
                                                                  authority Movants cite
 8                                                                demonstrates that, under
 9
                                                                  Kentucky contract law,
                                                                  Respondent could have reached
10                                                                a ‘meeting of the minds’ with
                                                                  Oakwood and agreed to arbitrate
11
                                                                  her claims….”
12    Louisiana               Clement v. Sneed Bros., 121 So.2d   Free mutual assent is a necessary
                              235 (La. 1960).                     element of contract formation,
13                                                                without it there is no contract.
14
                                                                  Page 238: “’A contract is
15                                                                incomplete unless there be a
                                                                  meeting of the minds of the
16
                                                                  parties upon the common
17                                                                ground of a mutual
                                                                  understanding of facts and
18                                                                subject matter. Not only must
19
                                                                  the parties understand alike, but
                                                                  their conduct must afford a
20                                                                complete expression of this
                                                                  meeting of the minds, and leave
21
                                                                  no material element
22                                                                unexpressed. The free mutual
                                                                  assent of the parties is necessary
23                                                                to constitute a contract.’”
24
      Maine                   McClare v. Rocha, 86 A.3d 22 (Me.   Mutual assent is an essential
                              2014).                              element necessary for all
25                                                                contracts.

26
                                                                                SIRIANNI YOUTZ
     APPENDIX A – PLAINTIFF’S RECONSIDERATION/HEARING
                                                                          SPOONEMORE HAMBURGER PLLC
     BRIEF RE: COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS                 701 FIFTH AVENUE, SUITE 2560
     AND (2) JOINDER OF GOVERNMENTAL ENTITIES – 6                               SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                          TEL. (206) 223-0303 FAX (206) 223-0246
             Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 21 of 30




                                                                Page 29: “’A manifestation of
 1
                                                                mutual assent, express or
 2                                                              implied, is essential to the
                                                                formation of a contract.’”
 3
      Maryland                DIRECTV, Inc. v. Mattingly, 829   There was no agreement to
 4                            A.2d 626 (Md. App. 2002)          arbitrate because there was no
                                                                mutual assent to the contract.
 5
                                                                Page 631, 636: “As respondent
 6
                                                                did not have adequate notice of
 7                                                              the arbitration clause and
                                                                therefore could not have
 8                                                              voluntarily assented to
 9
                                                                arbitration, we hold that the
                                                                Court of Special Appeals was
10                                                              correct in finding that compelled
                                                                arbitration was not required
11
                                                                under the contract…. The facts of
12                                                              the preceding cases present
                                                                situations where the parties’
13                                                              conduct amounted to mutual
14
                                                                assent … [a]s the situation before
                                                                this Court presents a dissimilar
15                                                              factual record from this body of
                                                                case law….”
16
      Massachusetts Constantino v. Frechette, 897               There was no agreement to
17                  N.E.2d 1262 (Mass. App. 2008)               arbitrate because there was no
                                                                mutual assent to the contract.
18

19
                                                                Page 1266: “A binding contract
                                                                requires mutual assent to all
20                                                              essential provisions. Viewed
                                                                from this perspective, at the time
21
                                                                she signified her assent to the
22                                                              arbitration provisions, [plaintiff]
                                                                could not reasonably have
23                                                              understood that she was
                                                                agreeing to waive her right to a
24
                                                                jury trial not only against the
25                                                              nursing home, but also against
                                                                all its employees.”
26
                                                                              SIRIANNI YOUTZ
     APPENDIX A – PLAINTIFF’S RECONSIDERATION/HEARING
                                                                        SPOONEMORE HAMBURGER PLLC
     BRIEF RE: COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS               701 FIFTH AVENUE, SUITE 2560
     AND (2) JOINDER OF GOVERNMENTAL ENTITIES – 7                             SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                        TEL. (206) 223-0303 FAX (206) 223-0246
             Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 22 of 30




      Michigan                Horn v. Cooke, 325 N.W.2d 558       All contracts, including
 1
                              (Mich. App. 1982).                  agreements to arbitrate, require
 2                                                                objective mutual assent of both
                                                                  parties, case remanded.
 3

 4
                                                                  Page 560: “No contract to
                                                                  arbitrate can arise except upon
 5                                                                the expressed mutual assent of
                                                                  the parties. A party cannot be
 6
                                                                  required to arbitrate an issue he
 7                                                                has not agreed to submit to
                                                                  arbitration.”
 8    Minnesota               Field-Martin Co. v. Fruen Milling   An expression of mutual assent
 9
                              Co., 298 N.W. 574 (Minn. 1941).     is necessary before a contract can
                                                                  be deemed to have been formed.
10
                                                                  Page 575: “[T]he ‘expression of
11
                                                                  mutual and final assent is the
12                                                                operation that completes the
                                                                  making of a contract.’ While
13                                                                ordinarily present, it is not the
14
                                                                  meeting of minds of the parties,
                                                                  but the expression of their
15                                                                mutual assent that, as to formal
                                                                  contracts, is culmination of the
16
                                                                  contract-making process. It is not
17                                                                the subjective thing known as
                                                                  meeting of the minds, but the
18                                                                objective thing, manifestation of
                                                                  mutual assent, which is
19
                                                                  essential.”
20    Mississippi             Byrd v. Simmons, 5 So.3d 384        There was no agreement to
                              (Miss. 2009).                       arbitrate because there was no
21
                                                                  mutual assent, mutual assent
22                                                                must be shown “by the acts or
                                                                  conduct” of the parties.
23
                                                                  Page 389: “Furthermore, ‘[a]
24
                                                                  court cannot draft a contract
25                                                                between two parties where they

26
                                                                                SIRIANNI YOUTZ
     APPENDIX A – PLAINTIFF’S RECONSIDERATION/HEARING
                                                                          SPOONEMORE HAMBURGER PLLC
     BRIEF RE: COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS                 701 FIFTH AVENUE, SUITE 2560
     AND (2) JOINDER OF GOVERNMENTAL ENTITIES – 8                               SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                          TEL. (206) 223-0303 FAX (206) 223-0246
             Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 23 of 30




                                                                     have not manifested a mutual
 1
                                                                     assent to be bound.’”
 2    Missouri                Kunzie v. Jack-in-the-Box, Inc., 330   Mutual assent required before
                              S.W.3d 476 (Mo. App. 2010).            agreement to arbitrate can be
 3
                                                                     found; no mutual assent existed
 4                                                                   in the case.

 5                                                                   Page 486: “Moreover, without a
                                                                     finding that Appellant and
 6
                                                                     Respondent agreed to submit to
 7                                                                   arbitration, Appellant cannot be
                                                                     required to arbitrate his dispute
 8                                                                   with Respondent.”
 9    Montana                 Kortum-Managhan v. Herbergers          Mutual assent required before
                              NBGL, 204 P.3d 693 (Mt. 2009)          agreement to arbitrate can be
10                                                                   found; no mutual assent existed
                                                                     in the case.
11

12                                                                   Page 697: “[I]n Montana, the
                                                                     enforcement of an arbitration
13                                                                   clause is a question of Montana
14
                                                                     contract law…. All contracts
                                                                     must contain four essential
15                                                                   elements… ‘There must be
                                                                     mutual assent of a meeting of the
16
                                                                     minds on all essential terms to
17                                                                   form a binding contract.’”
      Nebraska                T & M Elec., Inc. v. Hupp, 2004        Object evidence of mutual assent
18                            Neb. App, LEXIS 142 (Neb.              to the terms and conditions of
19
                              App., June 1, 2004).                   any contract is necessary.

20                                                                   Page *11: “To create a contract,
                                                                     there must be both an offer and
21
                                                                     acceptance; there must also be a
22                                                                   meeting of the minds or a biding
                                                                     mutual understanding between
23                                                                   the parties to the contract.
24
                                                                     Mutual assent to a contract is
                                                                     determined by the objective
25                                                                   manifestations of intent by the

26
                                                                                   SIRIANNI YOUTZ
     APPENDIX A – PLAINTIFF’S RECONSIDERATION/HEARING
                                                                             SPOONEMORE HAMBURGER PLLC
     BRIEF RE: COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS                    701 FIFTH AVENUE, SUITE 2560
     AND (2) JOINDER OF GOVERNMENTAL ENTITIES – 9                                  SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                             TEL. (206) 223-0303 FAX (206) 223-0246
             Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 24 of 30




                                                                  parties, not by their subjective
 1
                                                                  statements of intent.”
 2    Nevada                  Roth v. Scott, 921 P.2d 1262        Mutual assent required before
                              (Nevada 1996).                      agreement to arbitrate can be
 3
                                                                  found; no mutual assent existed
 4                                                                in the case.

 5                                                                Page 1265: “Because the parties
                                                                  did not have a meeting of the
 6
                                                                  minds as to the essential terms of
 7                                                                the contract, there was no
                                                                  agreement for binding
 8                                                                arbitration….”
 9    New                     Estate of Younge v. Huysmans, 506   Mutual assent to the terms and
      Hampshire               A.2d 282 (N.H. 1985).               conditions of an agreement must
10                                                                be objectively shown before
                                                                  contract can be deemed to be
11
                                                                  formed.
12
                                                                Page 284: “A meeting of the
13                                                              minds must occur before a
14
                                                                contract is formed. The intent of
                                                                the parties is determined by an
15                                                              objective standard, and not by
                                                                actual mental assent.”
16
      New Jersey              Kernahan v. Home Warranty Adm’r Mutual assent required before
17                            of Fla., Inc., 199 A.3d 766 (N.J. agreement to arbitrate can be
                              2019).                            found; no mutual assent existed
18                                                              in the case.
19
                                                                  Page 776: “In this state, when
20                                                                called on to enforce an
                                                                  arbitration agreement, a court’s
21
                                                                  initial inquiry must be – just as it
22                                                                is for any contract – whether the
                                                                  agreement to arbitrate all, or any
23                                                                portion, of a dispute is ‘the
24
                                                                  product of mutual assent, as
                                                                  determined under the customary
25                                                                principles of contract law.’”

26
                                                                                 SIRIANNI YOUTZ
     APPENDIX A – PLAINTIFF’S RECONSIDERATION/HEARING
                                                                           SPOONEMORE HAMBURGER PLLC
     BRIEF RE: COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS                  701 FIFTH AVENUE, SUITE 2560
     AND (2) JOINDER OF GOVERNMENTAL ENTITIES – 10                               SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                           TEL. (206) 223-0303 FAX (206) 223-0246
             Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 25 of 30




      New Mexico              DeArmond v. Halliburton Energy        Mutual assent required before
 1
                              Servs., 81 P.3d 573 (N.M. App.        agreement to arbitrate can be
 2                            2003).                                found; no mutual assent existed
                                                                    in the case.
 3

 4                                                                  Page 577: “Whether a valid
 5
                                                                    contact to arbitrate exists is a
                                                                    question of state contract law….
 6                                                                  For a contract to be legally valid
                                                                    and enforceable, it must be
 7
                                                                    factually supported by an offer,
 8                                                                  an acceptance, consideration and
                                                                    mutual assent.
 9    New York                Resorb Networks, Inc. v.              Mutual assent required before
10
                              YouNow.com, 30 N.Y.S.3d 506           agreement to arbitrate can be
                              (N.Y. 2016).                          found; no mutual assent existed
11                                                                  in the case.
12
                                                                    Page 510: “’To create a binding
13                                                                  contract, there must be a
                                                                    manifestation of mutual assent
14                                                                  sufficiently definite to assure that
15
                                                                    the parties are truly in agreement
                                                                    with respect to all material
16                                                                  terms.”
      North                   Schwarz v. St. Jude Med., Inc., 802   Objective evidence of mutual
17
      Carolina                S.E.2d 783 (N.C. App. 2017)           assent is a requirement inherent
18                                                                  in every contract.

19                                                                  Page 789: “The essence of any
20
                                                                    contract is the mutual assent of
                                                                    both parties to the terms of the
21                                                                  agreement. Mutual assent of the
                                                                    parties ‘is operative only to the
22
                                                                    extent that it is manifested.”
23    North Dakota            Amann v. Fredrick, 257 N.W.2d         Mutual assent, which must be
                              436 (N.D. 1977).                      objectively manifested, is an
24                                                                  essential element of contract
25
                                                                    formation.

26
                                                                                   SIRIANNI YOUTZ
     APPENDIX A – PLAINTIFF’S RECONSIDERATION/HEARING
                                                                             SPOONEMORE HAMBURGER PLLC
     BRIEF RE: COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS                   701 FIFTH AVENUE, SUITE 2560
     AND (2) JOINDER OF GOVERNMENTAL ENTITIES – 11                                SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                            TEL. (206) 223-0303 FAX (206) 223-0246
             Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 26 of 30




                                                                  Page 439: “Mutual assent to a
 1
                                                                  contract is indeed required …
 2                                                                that assent must be evidenced in
                                                                  some way, and if the evidence is
 3                                                                clear enough, the contract will be
 4
                                                                  binding….”
      Ohio                    Hardwick v. Sherwin-Williams Co.,   Mutual assent required before
 5                            2003 Ohio 657 (Ohio App. 2002).     agreement to arbitrate can be
                                                                  found; no mutual assent existed
 6
                                                                  in the case.
 7
                                                                  Page P15: “[W]e refuse to force
 8                                                                arbitration on plaintiffs here due
 9
                                                                  to the absence of evidence of
                                                                  mutual assent.”
10    Oklahoma                Dunbar Eng’g v. Rhinosystems,       Mutual assent required before
                              Inc., 232 P.3d 931 (Ok. App.        agreement to arbitrate can be
11
                              2010).                              found, hearing required on issue
12                                                                of mutual assent.

13                                                                Page 935, fn. 8: “Arbitration
14
                                                                  agreements and the
                                                                  interpretation thereof are
15                                                                ‘governed by general state-law
                                                                  principles of contract
16
                                                                  interpretation.’ The rules of offer
17                                                                and acceptance and of mutual
                                                                  assent control any issue of
18                                                                contract formation.”
19
      Oregon                  Martin v. Comcast of                Mutual assent required for
                              California/Colorado/Florida/Oregon, agreement to arbitrate to be
20                            Inc., 146 P.3d 380 (Or. App. 2006) formed, no objective evidence of
                                                                  mutual assent found in case
21
                                                                  therefore arbitration agreement
22                                                                was never formed.

23
                                                                  Page 388: “Without an
24                                                                objectively manifested meeting
25
                                                                  of the minds, no contract
                                                                  existed.”
26
                                                                                 SIRIANNI YOUTZ
     APPENDIX A – PLAINTIFF’S RECONSIDERATION/HEARING
                                                                           SPOONEMORE HAMBURGER PLLC
     BRIEF RE: COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS                  701 FIFTH AVENUE, SUITE 2560
     AND (2) JOINDER OF GOVERNMENTAL ENTITIES – 12                               SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                           TEL. (206) 223-0303 FAX (206) 223-0246
             Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 27 of 30




      Pennsylvania            Bair v. Manor Care of                 Mutual assent required before
 1
                              Elizabethtown, PA, LLC, 108 A.3d      agreement to arbitrate can be
 2                            94 (Pa. Super. 2015).                 found; no mutual assent existed
                                                                    in the case.
 3

 4
                                                                    Page 96: “Arbitration cannot be
                                                                    compelled in the absence of an
 5                                                                  express agreement to arbitrate.
                                                                    The touchstone of any valid
 6
                                                                    contract is mutual assent and
 7                                                                  consideration.”
      Rhode Island            Stanley-Bostitch, Inc. v.             There was no agreement to
 8                            Regenerative Envtl. Equip. Co., 697   arbitrate because there was no
 9
                              A.2d 323 (R.I. 1997).                 contract – a contract requires
                                                                    mutual assent, which must be
10                                                                  outward and shown objectively.
11
                                                                    Page 326: “Mutual assent
12                                                                  objectively manifested by the
                                                                    writings of the parties is a
13                                                                  condition precedent to the
14
                                                                    formation of a binding
                                                                    agreement to arbitrate.”
15    South                   Anderson Mem’l Hosp. v. Hagen,        Mutual assent is a necessary
      Carolina                443 S.E.2d 399 (S.C. App. 1994).      element of all contracts.
16

17                                                                  Page 400, n. 1: “Mutual assent to
                                                                    all essential terms of the
18                                                                  agreement is necessary to the
19
                                                                    formation of a contract.”
      South Dakota            Masteller v. Champion Home            Mutual assent required before
20                            Builders Co., 723 N.W.2d 561          agreement to arbitrate can be
                              (S.D. 2006).                          found; no mutual assent existed
21
                                                                    in the case.
22

23                                                                  Page 566: “The circuit court
                                                                    properly concluded that there
24                                                                  was no mutual assent with
25
                                                                    respect to the … Arbitration
                                                                    Agreement.”
26
                                                                                  SIRIANNI YOUTZ
     APPENDIX A – PLAINTIFF’S RECONSIDERATION/HEARING
                                                                            SPOONEMORE HAMBURGER PLLC
     BRIEF RE: COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS                   701 FIFTH AVENUE, SUITE 2560
     AND (2) JOINDER OF GOVERNMENTAL ENTITIES – 13                                SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                            TEL. (206) 223-0303 FAX (206) 223-0246
             Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 28 of 30




      Tennessee               Capps v. Adams Wholesale Co.,      There was no agreement to
 1
                              2015 Tenn. App. LEXIS 356          arbitrate because there was no
 2                            (Tenn. App., May 21, 2015).        contract – a contract requires
                                                                 mutual assent, which must be
 3                                                               outward and shown objectively.
 4
                                                                 Page 8: “[W]e hold that an
 5                                                               arbitration agreement was not
                                                                 formed because there was never
 6
                                                                 an objective mutual assent to the
 7                                                               terms of the agreement….”
      Texas                   Morgan v. Bronze Queen Mgmt.       Mutual assent required before
 8                            Co., LLC, 474 S.W.3d 701 (Texas    agreement to arbitrate can be
 9
                              App. 2014).                        found; no mutual assent existed
                                                                 in the case.
10
                                                                 Page 706: “As a matter of basic
11
                                                                 contract formation principles, an
12                                                               agreement to arbitrate is not
                                                                 created by a unilateral offer from
13                                                               a party. Contracts require
14
                                                                 mutual assent.”
      Utah                    Bybee v. Abdulla, 189 P.3d 40      Mutual assent required before
15                            (Utah 2008).                       agreement to arbitrate can be
                                                                 found; no mutual assent existed
16
                                                                 in case.
17
                                                                 Page 43: “’[T]he burden of proof
18                                                               for showing the parties’ mutual
19
                                                                 assent as to all material terms
                                                                 and conditions is on the party
20                                                               claiming that there is a contract.’
                                                                 Arbitration agreements are not
21
                                                                 exempt from this rule.”
22    Vermont                 Everbank v. Marini, 134 A.3d 189   Mutual manifestations of assent
                              (Vt. 2015).                        are a required element of
23                                                               contract formation.
24
                                                                 Page 195: “’It is, of course, a basic
25                                                               tenet of the law of contracts that
                                                                 in any agreement … there must
26
                                                                                SIRIANNI YOUTZ
     APPENDIX A – PLAINTIFF’S RECONSIDERATION/HEARING
                                                                          SPOONEMORE HAMBURGER PLLC
     BRIEF RE: COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS                 701 FIFTH AVENUE, SUITE 2560
     AND (2) JOINDER OF GOVERNMENTAL ENTITIES – 14                              SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                          TEL. (206) 223-0303 FAX (206) 223-0246
             Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 29 of 30




                                                                   be mutual manifestations of
 1
                                                                   assent or a ‘meeting of the
 2                                                                 minds’ on all essential
                                                                   particulars.’”
 3
      Virginia                Phillips v. Mazyck, 643 S.E.2d 172   Mutual assent required before
 4                            (Va. 2007).                          agreement to arbitrate can be
                                                                   found; no mutual assent existed
 5                                                                 in case.
 6
                                                                   Page 177: “Thus, we hold that,
 7                                                                 because the record does not
                                                                   disclose the mutual assent of
 8                                                                 [parties] to the terms of the
 9
                                                                   Revised Arbitration Agreement,
                                                                   the parties did not have an
10                                                                 enforceable written agreement to
                                                                   arbitrate….”
11
      Washington              Weiss v. Lonnquist, 224 P.3d 787     There was no agreement to
12                            (Wash. App. 2009).                   arbitrate because there was no
                                                                   contract – a contract requires
13                                                                 mutual assent, which must be
14
                                                                   outward and shown objectively.

15
                                                                   Pages 791-92: “As arbitration is a
16                                                                 matter of contract, parties cannot
                                                                   be compelled to arbitrate unless
17
                                                                   they agreed to do so. Under
18                                                                 Washington law, ‘[f]or a contact
                                                                   to exist there must be mutual
19                                                                 assent to its essential terms.’”
20
      West Virginia           State ex rel. AMFM, LLC v. King,     Mutual assent required before
                              740 S.E.2d 66 (W. Va. 2013)          agreement to arbitrate can be
21                                                                 found; no mutual assent existed
                                                                   in case.
22

23                                                                 Page 478: “Accordingly, to be
                                                                   valid, the subject Arbitration
24                                                                 Agreement must have (1)
25
                                                                   competent parties; (2) legal
                                                                   subject matter; (3) valuable
26
                                                                                 SIRIANNI YOUTZ
     APPENDIX A – PLAINTIFF’S RECONSIDERATION/HEARING
                                                                           SPOONEMORE HAMBURGER PLLC
     BRIEF RE: COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS                  701 FIFTH AVENUE, SUITE 2560
     AND (2) JOINDER OF GOVERNMENTAL ENTITIES – 15                               SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                           TEL. (206) 223-0303 FAX (206) 223-0246
             Case 3:17-cv-05848-RBL Document 89 Filed 05/22/19 Page 30 of 30




                                                                 consideration; and (4) mutual
 1
                                                                 assent.” (emphasis in original).
 2    Wisconsin               Midwest Neurosciences Assocs.,     Mutual assent and agreement of
                              LLC v. Great Lakes Neurosurgical   intention must be found before
 3                            Assocs., LLC, 920 N.W.2d 767       agreement to arbitrate can be
 4
                              (Wis. 2018).                       enforced; order compelling
                                                                 arbitration reversed pending
 5                                                               findings on mutual assent.
 6
                                                                 Page 778: “Arbitration
 7                                                               agreements are ‘a matter of
                                                                 contract.’ As such, ‘[a]rbitrators
 8                                                               derive their authority only from
 9
                                                                 the parties’ advance agreement
                                                                 that they will submit such
10                                                               grievances to arbitration’ and
                                                                 thus, parties cannot be ‘required
11
                                                                 to submit any dispute to
12                                                               arbitration unless [they have]
                                                                 agreed to do so.”
13    Wyoming                 Shrum v. Zeltwanger, 559 P.2d      A binding contract requires
14
                              1384 (Wyo. 1977).                  mutual assent to its terms and
                                                                 conditions.
15
                                                                 Page 1387: “In order for there to
16
                                                                 be a binding contract, there must
17                                                               be mutual assent – a mutual
                                                                 manifestation to the same
18                                                               terms.”
19

20

21

22

23

24

25

26
                                                                               SIRIANNI YOUTZ
     APPENDIX A – PLAINTIFF’S RECONSIDERATION/HEARING
                                                                         SPOONEMORE HAMBURGER PLLC
     BRIEF RE: COURT’S INQUIRY RE: (1) VARIATIONS IN STATE LAWS                701 FIFTH AVENUE, SUITE 2560
     AND (2) JOINDER OF GOVERNMENTAL ENTITIES – 16                             SEATTLE, WASHINGTON 98104
     [Case No. 3:17-cv-05848-RBL]                                         TEL. (206) 223-0303 FAX (206) 223-0246
